                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
                                 Plaintiff,          §
                                                     §
                v.                                   §          Civ. A. No. 1:17-cv-1125
                                                     §
BRIAN D. HANEY,                                      §
DAVID K. HANEY,                                      §
HANEY & HANEY, LLC,                                  §
VIDOR PHARMACY, LLC,                                 §
KEVIN M. GRAY, and                                   §
FAMILY PHARMACY, INC.,                               §
                                                     §
                                 Defendants.         §

          UNITED STATES’ NOTICE OF SETTLMENT AND STATUS REPORT

        1.      A status report is required by this Court’s order of March 5, 2019. [Doc. at 15].

        2.      The government has received a signed settlement agreement from the defendants.

The settlement is between the United States and all six defendants named in this suit and

resolved all issues as to this litigation.

        3.      The United States will file a motion to dismiss this action based on, and subject

to, the parties’ Settlement Agreement

Dated: March 26, 2019                                    Respectfully submitted,

                                                         JOHN F. BASH
                                                         United States Attorney

                                               By:        /s/ MARY F. KRUGER
                                                         MARY F. KRUGER
                                                         Assistant United States Attorney
                                                         Georgia Bar No. 6282540
                                                         601 N.W. Loop 410, Suite 600
                                                         San Antonio, Texas 78216
                                                         Tel: (210) 384-7360
                                                         Fax: (210) 384-7322
                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2019, I electronically filed the United States’ Notice of

Settlement and Status Report with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:



Paul Nugent
Nugent & Peterson
1001 Fannin St., Suite 2450
Houston, Texas 77002

Samy Khalil
Gerger Khalil & Hennessy LLP
1001 Fannin St., Suite 2450
Houston, Texas 77002


                                                      /s/ MARY F. KRUGER
                                                     MARY F. KRUGER
